 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Delon Hunter

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:12-cr-132-JAD-CWH-1

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   DELON HUNTER,
                                                                          ORDER
15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Christopher Lin, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Heidi A. Ojeda, Assistant Federal Public Defender, counsel for Delon Hunter, that the
21   Revocation Hearing currently scheduled on January 14, 2020, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than forty-five (45) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The parties need additional time to resolve this matter prior to the revocation
25   hearing. The additional time will also allow the defendant time to complete the CARE
26
 1   program. Whether or not the defendant successfully completes the program will inform the
 2   parties’ negotiations and possible resolution of this case.
 3          2.      The defendant is at the halfway house and has no objection.
 4          3.      The parties agree to the continuance.
 5          This is the first request for a continuance of the revocation hearing.
 6          DATED this 13 day of January, 2020.
 7
 8    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
 9
10
      By /s/ Heidi A. Ojeda                            By /s/ Christopher Lin
11    HEIDI A. OJEDA                                   CHRISTOPHER LIN
      Assistant Federal Public Defender                Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:12-cr-132-JAD-CWH
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     DELON HUNTER,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                        03/02/2020
     Tuesday, January 14, 2020, at 9:30 a.m., be vacated and continued to ________________ at

12               10:30 a.m.
     the hour of ___:___ __.m.; or to a time and date convenient to the court.

13          Dated: January
            DATED           13, of
                   this ___ day 2020.
                                   January, 2020.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
